BUFFINGTON, Circuit Judge.
In the court below a decree was entered' adjudging patent No. 656,553, issued to H. L. Leach, for a track sander for locomotives, invalid as not involving patentable novelty. From such decree the American Locomotive Sander Company, the owner of the patent, appealed to this court. We are of opinion the decree in the court below was right. The sander of this patent to Leach was of the same general type shown in his earlier patent No. 4:33,686. That patent we considered in a case between these same parties at No. 25 October term, 1907. 162 Fed. 683. It covered the generic device, and gave Leach protection for his inventive contribution. In the present patent he has taken the generic invention, duplicated it, and for mechanical — not functional — reasons fed the dupli*685cated sander from a single down-lake pipe. Such aggregation or multiplication of the old generic type disclosed no new principle of operation, functional capacity, or inventive feature. Nor is invention involved in giving a downward turn to the end of the horizontal discharge pipe, and thereby making a sand lock.
Finding no error in the decree, it is affirmed